 1   LAW OFFICE OF EMILY DELEON
     EMILY DELEON, SBN 296416
 2   1318 K Street
 3   Bakersfield, CA 93301
     Tel: (661) 326-0857
 4   Email: emily@lawdeleon.com

 5   Attorney for:
     KAMMI SARGENT
 6
                                     UNITED STATES DISTRICT COURT
 7
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9
      UNITED STATES OF AMERICA,                       Case No. 1:18-cr-00134-LJO-SKO
10
                         Plaintiff
11
      KAMMI SARGENT,
12
                         Defendants.                  STIPULATION AND ORDER TO CONTINE
13                                                    SENTENCING
14

15   TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, LAWRENCE J. O’NEILL
     AND VINCENTE TENNERELLI, ASSISTANT UNITED STATES ATTORNEY:
16

17   COMES NOW Defendant, KAMMI SARGENT, by and through her attorney of record, EMILY
18   DELEON, hereby requesting that the Sentencing Hearing currently set for Monday, July 15, 2019
19   be continued to August 5, 2019. The defendant has additional financial forms that she must turn
20   over to the government in preparation for sentencing. The defense has additional records and
21   information to obtain for sentencing.
22
     IT IS SO STIPULATED.
23                                                              Respectfully Submitted,
     DATED: 07/01/19                                            /s/ Emily Deleon______
24                                                              EMILY DELON
25                                                              Attorney for Defendant
                                                                KAMMI SARGENT
26
     DATED: 07/01/19                                            /s/Vincente Tennerelli____
27                                                              VINCENTE TENNERELLI
                                                                Assistant U.S. Attorney
28
                                                     1
 1

 2

 3
                                            ORDER
 4
     The SENTENCING HEARING set for July 15, 2019 is continued to August 5, 2019 at 9:30 a.m.
 5

 6

 7   IT IS SO ORDERED.

 8      Dated:   July 6, 2019                        /s/ Lawrence J. O’Neill _____
 9                                           UNITED STATES CHIEF DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                 2
